 In the Matter of UNION STARCH AND REFINING COMPANY, EMPLOYER,andINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 149,A. F. L., PETITIONERCase No. 14-RC-1036.-Decided August 08,1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold Greenberg and Milton0. Talent, hearing officers.lThe hearing officers' rulings made at thehearing are free from prejudicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.33.No question affecting commerce exists concerning the representa-tion-of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged in the manufacture of corn products bythe wet-milling process at its Granite City, Illinois, plant here in-volved.The Petitioner seeks to sever from an existing productionand maintenance unit, a departmental unit of power house employees,consisting of employees in the engine room and boiler room and em-ployees charged with duties in connection with the cold water pumpsAt the end of the first day the hearing, which was then conducted by Hearing OfficerGreenberg,was adjourned for several weeks, and the second portion was conducted before.Hearing Officer Talent.2The Employer's request for oralargument is denied because, in our opinion,the recordand the briefs adequately present the issues.'American Federation of Grain Millers, Local No. 153, which has represented theEmployer's production and maintenance employees by contract dated May 6, 1949, andrenewed until May 20, 1950, pending negotiations for a new contract, was allowed tointervene at the hearing on May 16, 1950.Federal Labor Union No. 23967, A. F. L., wasalso allowed to intervene because of its contract dated September 15, 1949, covering fore-men employed at the Granite City plant. It construes this contract as covering operatingor shift engineers, here sought by the Petitioner as nonsupervisory employees.91 NLRB No. 6.917572-51-vol. 91-22 46DECISIONS OF NATIONALLABOR RELATIONS BOARDand the water softener.Steam is used for. power, and for heatingand sterilizing the product in the course of manufacture. In addi-tion to the water required for steam, quantities of water from wells onthe plant property are used in the milling process. It is the functionof the employees sought by the Petitioner to maintain this supply ofwater and of steam.Bargaining at the Granite City plant has been on a plant-wide basissince the Board, in June 1938 (Case No. 14-R-7), certified a predeces-sor of the intervening Grain Millers as the bargaining representativeof hourly paid production and maintenance employees.The Em-ployer and the Grain Millers, in opposing the proposed powerhouseunit, urge the history of bargaining at the Granite City plant, theintegration of the powerhouse employees in the Employer's continuousproduction process, and the accepted pattern of bargaining for over=all production and maintenance units in the wet-milling industry.As we stated inCorn Products Relining Company,87 NLRB 187,the wet-milling industry generally appears to have followed a patternof bargaining in plant-wide units. In the absence of compelling rea-sons for severing the employees sought by the Petitioner, which we donot find here, we consider that a plant-wide production and mainte-nance unit is appropriate in that industry .4Accordingly we shall dis-miss the petition.ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.4Corn Products Refining Company,80 NLRB 362.